Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 1 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 2 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 3 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 4 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 5 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 6 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 7 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 8 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                     Exhibit Trustees Exhibits Page 9 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 10 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 11 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 12 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 13 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 14 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 15 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 16 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 17 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 18 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 19 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 20 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 21 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 22 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 23 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 24 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 25 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 26 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 27 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 28 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 29 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 30 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 31 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 32 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 33 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 34 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 35 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 36 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 37 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 38 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 39 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 40 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 41 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 42 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 43 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 44 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 45 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 46 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 47 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 48 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 49 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 50 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 51 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 52 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 53 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 54 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 55 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 56 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 57 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 58 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 59 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 60 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 61 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 62 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 63 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 64 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 65 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 66 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 67 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 68 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 69 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 70 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 71 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 72 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 73 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 74 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 75 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 76 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 77 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 78 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 79 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 80 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 81 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 82 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 83 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 84 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 85 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 86 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 87 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 88 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 89 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 90 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 91 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 92 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 93 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 94 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 95 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 96 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 97 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 98 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 99 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 100 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 101 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 102 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 103 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 104 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 105 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 106 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 107 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 108 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 109 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 110 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 111 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 112 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 113 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 114 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 115 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 116 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 117 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 118 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 119 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 120 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 121 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 122 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 123 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 124 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 125 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 126 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 127 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 128 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 129 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 130 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 131 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 132 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 133 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 134 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 135 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 136 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 137 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 138 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 139 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 140 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 141 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 142 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 143 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 144 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 145 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 146 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 147 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 148 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 149 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 150 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 151 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 152 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 153 of 154
Case 17-67324-lrc   Doc 244-1 Filed 04/13/21 Entered 04/13/21 15:39:10   Desc
                    Exhibit Trustees Exhibits Page 154 of 154
